Citation Nr: 1042737	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for residuals of a shell fragment 
wound.


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to February 
1983 and from January 1991 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode 
Island, which denied the above claim.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The Board notes that the Veteran's claim of service connection 
for residuals of a shell fragment wound was initially denied by 
the RO in March 1993.  This decision was confirmed by the RO in 
July 1995 and December 2003.  The Veteran did not appeal the 
December 2003 decision, and in order for VA to review the merits 
of the claim, the Veteran must submit new and material evidence.  
The  Board is required to address this issue despite the RO's 
findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue has been captioned as set forth above.

During the May 2010 hearing, the Veteran raised the issue 
of whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  
While the issue has been raised by the record, it has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over the issue, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran is seeking to reopen a claim for service connection 
for residuals of a shell fragment wound sustained during his 
period of active service in Kuwait in May 1991.  The Veteran's 
service treatment records reveal that on May 5, 1991, he was 
injured by fragments from an exploding hand grenade which he 
threw.  He was evacuated to Germany for treatment and then to 
Washington, DC.  A Line of Duty Investigation conducted in May 
1991 concluded that the Veteran's injury was not incurred in the 
line of duty as he had entered abandoned bunker complexes in 
violation of his orders and had thrown an enemy grenade which 
consequently resulted in his injuries.  As a result of this 
incident, the Veteran was discharged under other than honorable 
conditions.

During the May 2010 Travel Board hearing, the Veteran asserted 
that he was currently diagnosed with a psychiatric disorder, to 
include PTSD, which was manifested during his period of active 
service.  He further explained that it was the manifestations of 
his psychiatric disorder that resulted in his actions in entering 
the abandoned bunker complexes in violation of his orders and 
throwing an enemy grenade during service.  In this regard, his 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As noted above, during the May 2010 Travel Board hearing, the 
Veteran raised the issue of whether new and material evidence has 
been received to reopen a claim of service connection for a 
psychiatric disorder, to include PTSD.  The threshold question 
that must be addressed prior to appellate review of the issue 
regarding the residuals of a shell fragment wound is whether the 
Veteran's actions resulting in the inservice injury were the 
result of the inservice manifestations of his psychiatric 
disorder.  The Board has referred this issue to the RO for 
adjudication in the first instance.  As the determination of that 
issue could have a significant impact on the outcome of the issue 
currently before the Board, the issues are considered 
inextricably intertwined.  If a matter on appeal is inextricably 
intertwined with an issue or claim still pending before VA, for 
reasons of judicial economy or on prudential grounds, review of 
merits of the claim or issue adjudicated will generally be 
deferred for further adjudication with the other inextricably 
intertwined matters still being adjudicated below.  See Tyrues v. 
Shinseki, 23 Vet. App. 166, 178 (2009);  see also Gurley v. 
Nicholson, 20 Vet. App. 573, 575-76 (2007) (recognizing the 
validity of remands based on judicial economy when issues are 
inextricably intertwined).

As such, adjudication of the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for residuals of a shell fragment wound must be held 
in abeyance pending further development and adjudication of the 
Veteran's claim of whether new and material evidence has been 
received to reopen a claim of service connection for a 
psychiatric disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO must accomplish all notice, 
development, and adjudication necessary with 
respect to the Veteran's raised claim of 
whether new and material evidence has been 
received to reopen a claim of service 
connection for a psychiatric disorder, to 
include PTSD.

2.  The RO/AMC will then readjudicate the 
Veteran's claim of whether new and material 
evidence has been received to reopen a claim 
of service connection for residuals of a 
shell fragment wound.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



